ca

nw
ee

 

AO 245B (Rev. 02/08/2019} Judgment in'a-Criminal Petty Case (Modified) : “Page 1 of 1 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America co JUDGMENT IN A CRIMINAL CASE
, v. Ce . ; (For Offenses Committed On or After November 1, 1987)

Mauricio Enrique Fausto-Luna Case Number: 3:20-mj-20094

 

Robert A, Garcia

Defendant's Attorney

 

 

REGISTRATION NO. 93718298

THE DEFENDANT;

pleaded guilty to count(s). 1 of Complaint De  eleetTy.
SOUTHERN
By

   

 

 

 

 

 

 

CL] was found guilty to count(s)

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 | ' ILLEGAL ENTRY (Misdemeanor)  ~ 1
[] The defendant has been found not guilty on count(s) |
Cl Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

DS TIME SERVED oo | days

 

I Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal. .
L] Court recommends defendant be deported/removed with relative, . charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

| _ United States Attorney of any material change in the defendant's economic circumstances.

Thursday, J anuary 16, 2020
Date of Imposition of Sentence

 

smi D,) Ay hed

DUSM HONGCRABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : ~-3:20-mj-20094

 

 
